Citation Nr: 1702158	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  00-16 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel

INTRODUCTION

The Veteran served on active duty from September 1960 to July 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 1999 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In July 2007, a travel board hearing was held before the undersigned sitting at the RO.  In October 2007, April 2013 and November 2013 the Board, in pertinent part, remanded this issue.  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  


FINDINGS OF FACT

1.  The evidence is at least in equipoise as to whether the Veteran's claimed stressors are related to the fear of hostile military or terrorist activity and whether the currently diagnosed posttraumatic stress disorder is related to same.  

2.  Medical evidence shows a diagnosis of major depressive disorder related to posttraumatic stress disorder.  

CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, posttraumatic stress disorder was incurred during active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2016).  

2.  Major depressive disorder is secondary to service-connected posttraumatic stress disorder.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.310 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In light of the favorable decision herein, a detailed discussion as to whether VA satisfied its duties to notify and to assist is not required.  See 38 C.F.R. § 3.159 (2016).  

Analysis

The Veteran asserts he has posttraumatic stress disorder due to in-service stressors.  He reported overall constant fear generally related to his service on the USS KITTY HAWK (CVA-63), to include being the only black sailor in his division and working on the flight deck and loading bombs.  He also reported witnessing the death of a sailor blown overboard by jet blast, as well as the death of a Naval aviator following an unsuccessful catapult launch.  He also reported being burned by jet blast, and being irradiated by a nuclear bomb.  

Initially, the Board notes that effective March 19, 2015, VA adopted as final an interim rule adopting the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM -5).  The provisions of this rule apply to all applications for benefits that are received by VA or that are pending before the Agency of Original Jurisdiction (AOJ) on or after August 4, 2014.  The Secretary does not intend for the provisions of this final rule to apply to claims that have been certified for appeal to the Board or are pending before the Board, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 14308-09 (March 19, 2015); 79 Fed. Reg. 45093-99 (August 4, 2014).  This appeal was initially remanded by the Board in October 2007 and the provisions of DSM-IV remain for application.

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection for posttraumatic stress disorder requires: (1) medical evidence diagnosing the disorder in accordance with 38 C.F.R. § 4.125; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f). 

If the claimant did not engage in combat with the enemy, or the claimed stressors are not related to combat, then the claimant's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and his testimony must be corroborated by credible supporting evidence.  Service department records must support, and not contradict, the claimant's testimony regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994). 

The regulations governing posttraumatic stress disorder were amended, effective on July 13, 2010.  38 C.F.R. § 3.304(f)(3); 75 Fed. Reg. 39843-52 (July 13, 2010).  Specifically, this amendment eliminated the requirement for corroborating that the claimed in-service stressor occurred if the claimed stressor is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  Id.

For the purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  

The record contains extensive medical evidence.  Social Security records show the Veteran was treated for depression in 1991.  They also reflect that he was evaluated by private providers in 1992 and 1994 who diagnosed major depression related to current life stresses, including the loss of a job, as well as anxiety and panic attacks due to his frequently having to fly.  Since that time, the Veteran has been afforded extensive mental health follow-up and has been diagnosed with depression not otherwise specified, posttraumatic stress disorder, major depression, an affective psychosis, and alcohol and cannabis dependence.  

A July 2013 statement from a VA attending psychiatrist, Dr. L.H., indicates the Veteran was experiencing posttraumatic stress disorder symptoms that he traced back to his military service.  The Veteran had been in treatment with him for more than two years.  He reported that as a result of his work, he experienced chronic and extreme stress in which he was in constant fear for his own life and that of others.  He also reported witnessing the death of other sailors during extremely dangerous work on the aircraft carrier.  In the psychiatrist's view, this was sufficient to meet the stressor criteria for posttraumatic stress disorder.  The psychiatrist further stated that he currently experienced multiple symptoms of posttraumatic stress disorder associated with these experiences.  

An August 2013 statement from a VA social worker indicates the Veteran had been diagnosed with posttraumatic stress disorder.  The Veteran reported serving off the coast of Vietnam during war time on the USS KITTY HAWK and working as a nuclear weapons specialist.  He said he felt on alert at all times so that he did not hurt himself or someone else and that between his job and the threat of conflict with the North Vietnamese, he was left in a constant state of fear.  He also reported witnessing deaths and injuries.  The social worker stated that as a result of these experiences, the Veteran had difficulty sleeping and that he endorsed symptoms of posttraumatic stress disorder.  

In June 2014, the Veteran underwent a VA examination.  The Veteran reported his stressors and the examiner stated that his overall, constant fear and the reported deaths were related to the fear of hostile military or terrorist activity.  The diagnoses included posttraumatic stress disorder and the examiner opined that the disorder was at least as likely as not incurred in or caused by the claimed in-service event.  

In February 2015, the RO requested clarification.  Specifically, the RO disagreed with the examiner's finding that some of the reported stressors were related to the fear of hostile military or terrorist activity.  The RO noted that the personnel records confirmed the Veteran completed weapons and nuclear weapons loading courses and that this was the only confirmed stressor.  The RO specifically asked whether the stressor of loading weapons alone was sufficient to establish the diagnosis of posttraumatic stress disorder.  

In a February 2015 addendum, the examiner provided the following response:

The stressors noted by the [V]eteran consisted of incidents which occurred while he was on the job, where he witnessed traumatic and quite distressing incidents which he claims is causing his [symptoms of posttraumatic stress disorder].  The actual occurrence of these incidents were not confirmed by me, but have been a consistent theme with every provider he saw over the years.  To address the specific question as to whether his job of loading weapons is sufficient to establish the diagnosis of depression/posttraumatic stress disorder, the answer is [n]o.  This job alone will not support the stressors needed for the diagnosis, however, it is the [V]eteran's self-reported statements of incidents that occurred which are the cause for the diagnosis given.  

Service records do not show receipt of any medals specifically indicating combat participation and despite attempts at stressor verification, VA has been unable to verify the reported deaths or injuries.  

Notwithstanding, throughout the appeal the Veteran has generally argued that posttraumatic stress disorder started while in a war zone off the Vietnam coast loading weapons for bombing missions.  In an August 2013 statement, the Veteran stated that conducting bombing operations in war time on the flight deck was the scariest experience of his life.  He talked about his fear during general quarters and how he was scared his ship would be attacked and sink.  

Service personnel records show he embarked aboard the USS KITTY HAWK in October 1963 for an extended WESTPAC cruise.  He debarked in July 1964 following nine months and three days.  During this time, he was assigned to an attack squadron as an aviation ordinance man.  Information from the Naval History and Heritage Command shows that in April 1964, the carrier steamed to the South China Sea to provide a stabilizing presence in the region and in May, and her aircraft began flying low-level aerial reconnaissance missions over Laos.  Three days later, the Seventh Fleet initiated a standing carrier presence at Yankee Station in the Gulf of Tonkin (established as the primary operations area from which carriers would launch strikes against North Vietnam).  See https://www.history.navy.mil/research/histories/ship-histories/danfs/k/kitty-hawk-cva-63-ii.html.  

Given the foregoing, the Veteran's reports of loading bombs off the coast of Vietnam during a period of war with resulting fear of hostile military activity appears consistent with the circumstances of his service and the provisions of 38 C.F.R. § 3.304(f)(3) are arguably for application.  

As set forth, the record contains both positive and negative nexus evidence.  That is, both the VA treating psychiatrist and social worker suggest the Veteran's posttraumatic stress disorder is related to his experiences on board the USS KITTY HAWK.  The VA examiner indicated that some of the reported stressors were related to his fear of hostile military activity and further indicated that his PTSD was caused by these stressors.  In a subsequent addendum, however, the examiner indicated that the job of loading bombs, in and of itself, was not sufficient to support the diagnosis.  

On review, the evidence is at least in equipoise as to whether the Veteran's claimed stressors are related to the fear of hostile military or terrorist activity and whether the currently diagnosed posttraumatic stress disorder is related to same.  Resolving reasonable doubt in his favor, service connection is established.  See 38 C.F.R. § 3.102.  

Additionally, the June 2014 VA examiner indicated that the Veteran met the DSM-IV diagnostic criteria for major depressive disorder and that the secondary diagnosis appeared to be fueled by the posttraumatic stress disorder.  The examiner further stated that the major depressive disorder was as likely the result of chronic posttraumatic stress disorder and the appellant's physical decline secondary to service-connected medical conditions.  In the subsequent addendum, the examiner stated that it was likely that posttraumatic stress disorder was the primary diagnosis and the major depressive disorder was secondary.  As discussed, service connection for posttraumatic stress disorder is granted herein.  Accordingly, secondary service-connection for major depressive disorder is warranted.  38 C.F.R. § 3.310.  


ORDER

Entitlement to service connection for posttraumatic stress disorder is granted.  

Entitlement to service connection for a major depressive disorder is granted.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


